DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/25/2020. As directed by the amendment: claim(s) 12 has/have been amended; no claim(s) has/have been cancelled and new claim(s) 21-32 has/have been added. Thus, claims 12-32 are presently pending in this application.

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 line 2 recites the term “simultandeously.” The term is misspelled.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claim 12 recites the limitation “removing a layer of embedded material from the working surface of the weld wheel with the abrasive material without resurfacing the working surface of the weld wheel.” The specification does not disclose removing a layer of embedded material without resurfacing the working surface of the weld wheel. The plain meaning of resurfacing involves the removal or addition of materials. Applicant’s specification only considers the removal of material (see applicant’s specification page 2 Paragraph [0004]).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “removing a layer of embedded material from the working surface of the weld wheel with the abrasive material without resurfacing the working surface of the weld wheel.” The above limitation appears to be contradictory. It 
The term "fine" in claims 23 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "medium fine" in claims 23 is a relative term which renders the claim indefinite.  The term "medium fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 28 recites the limitation “wherein the abrasive material removes less than about 1/1000 inch of the working surface of the weld wheel.” This limitation contradicts with claim 12. It is unclear how material can be removed from the weld wheel without resurfacing the weld wheel.
The term "about" in claims 28-29 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aebersold et al (US 5,062,189).
Regarding claim 31, Aebersold discloses a method of cleaning a working surface of a weld wheel using a weld wheel cleaning system (Fig. 1 device for profiling an electrode roller) comprising a cleaner (Fig. 1 #18 profiling tool) having an abrasive material and an actuator (Fig. 1 #26 motor) coupled with the cleaner (Fig. 1 #18 profiling tool), the method comprising the steps of: 
positioning the abrasive material of the cleaner (Fig. 1 #18 profiling tool) adjacent to the working surface of the weld wheel (Fig. 1 #10 electrode roller) without removing the weld wheel (Fig. 1 #10 electrode roller) from a welder in a steel coating line (Col. 1 lines 57-60 ---“The device illustrated has a post 12 which is fastened in the usual way onto or near a bearing and drive housing for the electrode roller 10, not shown in the drawing.” Examiner interprets that the weld wheel has not been detached from the welding machine.); 
actuating the actuator (Fig. 1 #26 motor) to rotate the cleaner (Fig. 1 #18 profiling tool) relative to the weld wheel (Fig. 1 #10 electrode roller) (Col. 2 lines 3-4 ---“The profiling tool 18 can be driven by a motor 26 via a toothed belt drive 24.”); 
(Fig. 1 #18 profiling tool; Col. 1 lines 48-53 ---“The device illustrated is associated with an electrode roller 10 of an electrical resistance welding machine which operates with two such electrode rollers, and has the function of cleaning and re-shaping the outer surface of the electrode roller 10 from time to time, which surface becomes worn and soiled with the welding.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17, 19-20, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al (US 5,062,189).
Regarding claim 12, Aebersold discloses a method of cleaning a working surface of a weld wheel using a weld wheel cleaning system comprising a cleaner having an abrasive material and an actuator coupled with the cleaner, the method comprising the steps of: 
positioning the abrasive material (Fig. 1 #18 profiling tool) of the cleaner adjacent to the working surface of the weld wheel (Fig. 1 #10 electrode roller); 
actuating the actuator (Fig. 1 #26 motor) to rotate the cleaner relative to the weld wheel (Fig. 1 #10 electrode roller) (Col. 2 lines 3-4 ---“The profiling tool 18 can be driven by a motor 26 via a toothed belt drive 24.”); 
and removing a layer of embedded material from the working surface of the weld wheel with the abrasive material (Fig. 1 #18 profiling tool; Col. 1 lines 48-53 ---“The device illustrated is associated with an electrode roller 10 of an electrical resistance welding machine which operates with two such electrode rollers, and has the function of cleaning and re-shaping the outer surface of the electrode roller 10 from time to time, which surface becomes worn and soiled with the welding.”). 
However, Aebersold does not disclose removing a layer of embedded material from the working surface of the weld wheel with the abrasive material without resurfacing the working surface of the weld wheel.
Nonetheless, Aebersold teaches that the profiling tool can be may be adjusted to clean and reshape the weld wheel at a desired depth (Col. 1 lines 48-53 ---“ The device illustrated is associated with an electrode roller 10 of an electrical resistance welding machine which operates with two such electrode rollers, and has the function of cleaning and re-shaping the outer surface of the electrode roller 10 from time to time, which surface becomes worn and soiled with the welding.”; Col. 3 lines 12-20 ---“ The position which the tool slide 16 takes up in relation to the feeler slide 44 for a given setting of the adjustment piece 60 is monitored by a sensor 80, which is fastened to the feeler slide 44 by means of a rod 82, and which sends out a signal as soon as a shoulder 84 incorporated in the adjustment piece 60 takes up a position corresponding to the desired depth of penetration of the shaping tool 18 into the electrode roller 10.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by controlling the depth of penetration of the abrasive material such that resurfacing does not occur for the purpose of profiling the weld wheel to a determined depth. (Abstract) 
Regarding claim 13, Aebersold teaches the method as appears above (see the rejection of claim 12), and Aebersold further teaches wherein the abrasive material (Fig. 1 #18 profiling tool) is positioned adjacent to the working surface of the weld wheel (Fig. 1 #10 electrode roller) by pivoting an arm (Fig. 1 #16 tool slide) coupled with the cleaner.
Regarding claim 14, Aebersold teaches the method as appears above (see the rejection of claim 12), and Aebersold teaches further comprising vacuuming debris from the embedded material removed from the weld wheel with a vacuum (Col. 1 lines 67-68 and Col 2 lines 1-2 ---“The profile tool 18 is surrounded as far as possible by a housing 20, which has a suction connection 22 for the removal by suction of pieces of chips which are produced during the profiling of the electrode roller 10.”).
Regarding claim 15, Aebersold teaches the method as appears above (see the rejection of claim 12), but does not explicitly teach further comprising rotating the cleaner for a selected amount of time. 
However, Aebersold teaches that the profiling tool can be driven by a motor. (Applicant does not claim a specific time frame at which the cleaner is being rotated. Col. 2 lines 3-6 ---“The profiling tool 18 can be driven by a motor 26 via a toothed belt drive 24. The motor 26 is fastened to the tool slide 16 and is preferably a continuously variable speed electric motor.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by incorporating rotating the cleaner for a selected amount of time for the purpose of starting and stopping the rotation of the profiling tool as needed to clean the weld wheel. 
	Regarding claim 17, Aebersold teaches the method as appears above (see the rejection of claim 12), and Aebersold teaches wherein the layer of embedded material is removed after a select number of one or more welds performed by the weld wheel (Col. 3 lines 45-49 ---“ If the latter has to be re-shaped from time to time, for example after a predetermined number of welding operations, the feed drive 28 is pressurized so that it moves the tool slide 16 radially towards the electrode roller 10, i.e. downwards according to FIG. 1.”).
Regarding claim 19, Aebersold teaches the method as appears above (see the rejection of claim 12), but does not teach wherein the layer of embedded material is removed while the weld wheel is positioned on a welder in a steel coating line.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by incorporating the method into a welder in a steel coating line for the purpose of removing embedded material from the weld wheels as determined by the operator.
Regarding claim 20, Aebersold teaches the method as appears above (see the rejection of claim 19), and Aebersold further teaches wherein the layer of embedded material is removed while the weld wheel is being reshaped by a reconditioning roll1 (Col. 1 lines 48-53 ---“The device illustrated is associated with an electrode roller 10 of an electrical resistance welding machine which operates with two such electrode rollers, and has the function of cleaning and re-shaping the outer surface of the electrode roller 10 from time to time, which surface becomes worn and soiled with the welding.”).
Regarding claim 26, Aebersold teaches the method as appears above (see the rejection of claim 19), but does not explicitly teach wherein both the weld wheel and the cleaner are simultaneously rotated.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by rotating the weld wheel and cleaner simultaneously because it would be obvious to try rotating the weld wheel and cleaner simultaneously of a finite number of identified, predictable solutions, namely rotating the weld wheel and cleaner simultaneously or rotating one of the weld wheel or the cleaner, with a reasonable expectation of success.  
Regarding claim 27, Aebersold teaches the method as appears above (see the rejection of claim 19), but does not explicitly teach wherein only a select one of the weld wheel and the cleaner are rotated.
    However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by rotating one of the weld wheel and cleaner because it would be obvious to try rotating the weld wheel or cleaner of a finite number of identified, predictable solutions, rotating the weld wheel and cleaner simultaneously or rotating one of the weld wheel or the cleaner, with a reasonable expectation of success.
Regarding claim 28, Aebersold teaches the method as appears above (see the rejection of claim 19), but does not explicitly teach wherein the abrasive material removes less than about 1/1000 inch of the working surface of the weld wheel.
However, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by using the abrasive material to remove less than about 1/1000 inch of the working surface of the weld wheel. The Abstract lines 8-11 of Aebersold teaches that tool slide can be stopped by means of a clamping device as soon as the predetermined depth of feed of the profiling tool is reached. The claimed range of the predetermined depth does not exclude 0.0 inches. The profiling tool can be set to a depth at which the profiling does 
Regarding claim 29, Aebersold teaches the method as appears above (see the rejection of claim 12), but does not teach wherein the working surface of the weld wheel has a roughness average of about 32 micro-inches after the layer of embedded material is removed from the working surface of the weld wheel with the abrasive material.
However, Examiner considers the limitation “wherein the working surface of the weld wheel has a roughness average of about 32 micro-inches after the layer of embedded material is removed from the working surface of the weld wheel with the abrasive material” to be the intended result of performing the claimed method process. The result of a method is not given any patentable weight. (MPEP 2111.04 I. ---However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al (US 5,062,189) as applied to claim 12, in view of Kelley et al (US 5,720,070).
Regarding claim 16, Aebersold teaches the method as appears above (see the rejection of claim 12), but does not teach further comprising rotating the cleaner at a selected speed.
Kelley teaches further comprising rotating the cleaner at a selected speed (Col. 6 lines 22-26 ---“ The motor 10 can rotate the weld cleaning element 100 at a rotational velocity of 9000 RPM (free speed) 5900-6000 RPM (loaded), and the weld cleaning element 100 can have a diameter of about four inches.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by incorporating rotating the cleaner at a selected speed as taught by Kelley for the purpose of rotating the cleaner at a speed necessary for the removal of debris from the weld wheel.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al (US 5,062,189) as applied to claim 12, in view of Glandis et al (US 2,467,027).
Regarding claim 18, Aebersold teaches the method as appears above (see the rejection of claim 12), but does not teach wherein the abrasive material of the cleaner is positioned adjacent to the working surface of the weld wheel cleaner with a selected force against the working surface of the weld wheel.
Nonetheless, Glandis teaches wherein the abrasive material of the cleaner is positioned adjacent to the working surface of the weld wheel cleaner with a selected force against the working surface of the weld wheel (Col. 3 lines 20-36 ---“ Thus the knurled dressing wheel on the cleaner and trimmer are mounted upon the slide so that their positions relative to one another may be changed and both may be urged into contact with the electrode with the same force or one or the other may be urged into contact -with the electrode under greater or lesser pressure; this being entirely within the control of the operator to change at will depending upon whether or not he desires to increase the magnitude of the cleaning and trimming operation on the bevelled foces adjacent the welding surface of the electrode or the magnitude of the operation responsible for breaking up the accumulation of foreign material on the peripheral welding surface of the electrode.”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by incorporating a selected force at which the cleaner is applied as taught by Glandis for the purpose of adjusting the magnitude of the operation responsible for breaking up the accumulation of foreign material on the peripheral welding surface of the electrode. (Col. 3 second paragraph)

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al (US 5,062,189) as applied to claim 12, in view of Wickens et al (US 2016/0052093).
	Regarding claim 21, Aebersold teaches the method as appears above (see the rejection of claim 12), but does not teach wherein the abrasive material comprises a wire brush.
	Nonetheless, Wickens teaches wherein the abrasive material comprises a wire brush (Abstract line 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aebersold by incorporating (Abstract)

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al (US 5,062,189) as applied to claim 12, in view of Krishnan et al (US 5,306,319).
Regarding claim 22, Aebersold teaches the method as appears above (see the rejection of claim 12), but does not teach wherein the abrasive material comprises a deburring wheel.
Nonetheless, Krishnan teaches wherein the abrasive material comprises a deburring wheel (Fig. 2 #20 deburring wheel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abrasive material of Aebersold by incorporating the deburring wheel as taught by Krishnan for the purpose of providing articles designed to aggressively abrade a workpiece, deburr or finish a workpiece, wipe the surface of a workpiece, or buff or polish a workpiece. (Col. 2 last paragraph)
Regarding claim 23, Aebersold in view of Krishnan teaches the method as appears above (see the rejection of claim 22), but does not explicitly teach wherein an exterior surface of the deburring wheel has a fine to medium fine finish.
However, Krishnan does teach that the abrasive granule size and type may be any of those commonly used to make surface treatment articles (Col.14 lines 42-44) (Col.14 lines 55-57). Grade is determined by the type of finish (particle size). 
The fine to medium fine finish (grade) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that more or less material will be removed from the surface of the weld wheel depending on finish of the deburring wheel. 
Therefore, since the general conditions of the claim, i.e. selection of granule size and type, were disclosed in the prior art by Krishnan, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have a fine to medium fine finish on the exterior surface of the deburring wheel as taught by Krishnan for the purpose of providing a deburring wheel that will remove a selective amount of material from the weld wheel.
	
Regarding claim 24, Aebersold in view of Krishnan teaches the method as appears above (see the rejection of claim 22), and Krishnan further teaches wherein an exterior surface of the deburring wheel (Fig. 2 #20 deburring wheel) comprises abrasives incorporated into nonwoven nylon fibers (Col. 15 lines 30-35 ---“The organic matrix may be comprised of thermoplastic organic staple fibers, such as nylon (polyamide), polyester, and the like staple fibers or a combination of thermoplastic and cellulosic staple fibers, such as viscose rayon, and the like. Preferred thermoplastic fibers are nylon staple fibers, especially nylon 6,6.”; Col. 16 lines 20-22 ---“Wheel 10 as shown includes a plurality of nonwoven webs 12 serving as the organic matrix.”; Col. 16 lines 32-36 ---“FIG. 2 illustrates in another perspective schematic view of a deburring wheel 20 in accordance with the invention, which is similar in all respects to the polishing wheel 10 of FIG. 1 except for the inclusion of abrasive particles 18 in the binder.”).


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al (US 5,062,189) as applied to claim 13, in view of Fahnenstich et al (US 2015/0059803).
Regarding claim 25, Aebersold teaches the method as appears above (see the rejection of claim 13), but does not teach further comprising actuating the arm between a first working surface of a first weld wheel and a second working surface of a second weld wheel.
However, Aebersold teaches a profiling tool mounted on a support and used to clean a weld wheel.  Fahnenstich teaches a method comprising a mechanical cleaning element mounted on a shaft and moving the mechanical cleaning element in one or multiple of a linear, rotating, or pivoting directions (Fig. 1C; [0014] lines 1-3). 
(cleaning multiple weld wheels without moving the entire cleaning device from one location to another) and result in an improved system. It would have been recognized that applying the known technique of Fahnenstich to the teachings of Aebersold would yield predictable result, those results being the cleaning of the weld wheels without relocating the cleaning system.
Therefore, it would have been recognized by one of ordinary skill in the art before the effective filing date that the combination of Aebersold with Fahnenstich would result in an improved system that would eliminate the need for multiple cleaning systems effectively reducing system costs.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold et al (US 5,062,189) in view of Fahnenstich et al (US 2015/0059803).
Regarding claim 30, Aebersold discloses a method of cleaning a working surface of a weld wheel using a weld wheel cleaning system (Fig. 1 device for profiling an electrode roller) comprising a cleaner (Fig. 1 #18 profiling tool) having an abrasive material and an actuator (Fig. 1 #26 motor) coupled with the cleaner (Fig. 1 #18 profiling tool).
However, Aebersold does not disclose wherein the cleaner is positioned between a first weld wheel and a second weld wheel, the method comprising the steps of: positioning the abrasive material of the cleaner adjacent to a first working surface of the first weld wheel; actuating the actuator to rotate the cleaner relative to the first weld 
Nonetheless, Aebersold teaches positioning the device for profiling adjacent to a weld wheel and performing cleaning of the weld wheel. Fahnenstich teaches a mechanical cleaning element mounted on a shaft and moving the mechanical cleaning element in one or multiple of a linear, rotating, or pivoting directions to clean an electrode (Fig. 1C; [0014] lines 1-3). 
One of ordinary skill in the art would have recognized that applying the known technique of pivoting the mechanical cleaning element between multiple positions would yield predictable results (cleaning multiple weld wheels without moving the entire cleaning device from one location to another) and result in an improved system. It would have been recognized that applying the known technique of Fahnenstich to the teachings of Aebersold would yield predictable result, those results being the cleaning of the weld wheels without relocating the cleaning system.
Therefore, it would have been recognized by one of ordinary skill in the art before the effective filing date that the combination of Aebersold with Fahnenstich would result in an improved system that would eliminate the need for multiple cleaning systems effectively reducing system costs.

Response to Arguments
Applicant's arguments filed 09/02/2020 have been fully considered but they are not persuasive.
Applicant argues that Aebersold fails to disclose a cleaner having an "abrasive material" as recited in claim 12. Examiner respectfully disagrees.
Examiner considers the profiling tool (milling cutter) to be an abrasive material because the profiling tool removes unwanted materials from the weld wheel through abrasive means.
Applicant argues that Aebersold fails to disclose removing a layer of embedded material from the working surface of the weld wheel with the abrasive material "without resurfacing the working surface of the weld wheel" as recited in claim 12. Examiner respectfully disagrees.
Examiner considers the limitation “without resurfacing the working surface of the weld wheel” as being met by the prior art because this limitation is not clearly defined in the claim. The specification discloses resurfacing as the removal of unwanted materials, regardless of how much is removed or the depth of material that is removed. The cleaning system of Aebersold is capable of removing debris from a weld wheel to a desired depth. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOE E MILLS JR./Examiner, Art Unit 3761                                                                                                                                                                                             
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant does not define a “reconditioning roll” in the specification. Examiner interprets a “reconditioning roll” to be the same as the claimed “cleaner.”